Citation Nr: 1303233	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sinusitis with nasal polyps and chronic rhinitis (sinusitis).

2.  Entitlement to a rating in excess of 20 percent for a low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to March 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that denied the benefit sought.

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in September 2012; the transcript is of record.

The issue of entitlement to a rating in excess of 20 percent for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the September 2012 Video Conference Hearing, prior to the promulgation of a decision in the present appeal, the appellant withdrew his Substantive Appeal with respect to the issue of entitlement to an increased rating for sinusitis.  


CONCLUSION OF LAW

With respect to the issue of an increased rating for sinusitis, the criteria for withdrawal of the Veteran's substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2012).  As reflected in the record, during the September 2012 Video Conference Hearing before the Board, the appellant through his representative withdrew his appeal with respect to the claim of entitlement to an increased rating for sinusitis.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is therefore dismissed. 


ORDER

The appeal is dismissed with respect to the claim of an increased rating for sinusitis. 


REMAND

In May 2011, the Veteran underwent discectomy surgery.  He was assigned a temporary 100 percent convalescent rating from May 31, 2011 to August 1, 2011, after which the 20 percent schedular rating prior to his surgery was resumed.  However, since the surgery, in May 2011, the Veteran has asserted constant pain, sciatica with flare-ups, stiffness, and "[s]ometimes ... no range of motion of anything."  See Hearing Transcript (HT) at 8.  Given the Veteran's allegation that his low back disability has worsened, and the fact that no post surgical VA examination has been provided to determine the current level of disability, an examination should be conducted 

In addition, the Veteran has indicated he is receiving continuing care for his low back disability at the VA Medical Center (VAMC) in Manchester, New Hampshire; however, these records have not been associated with the claims folder.  See HT. at 3.  As such, any additional relevant records of treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his low back disability dated since January 2010.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the symptoms of his low back disability.  He should be provided an appropriate time to submit this lay evidence. 

3.  After associating any pertinent outstanding records, arrange for an appropriate VA examination to determine the current nature and severity of his service connected low back condition.  The claims file should be provided to the examiner and all necessary tests should be conducted.

The examiner should identify all low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss due to pain to include during flare-ups or with repetitive use, and, if feasible, these determinations should be expressed in terms of the degree of additional limitation of motion. 

3.  Then, readjudicate the claim. If any benefit sought remains denied, the Veteran and his accredited representative must be furnished with a supplemental statement of the case and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


